Exhibit 10.22

 

FIRST AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

WITH RESTRICTIVE COVENANTS

 

 

THIS FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT WITH RESTRICTIVE
COVENANTS (the “First Amendment”) is effective on February ___, 2015 by and
between Speed Commerce, Inc., a Minnesota Corporation (the “Company”), and
Matthew L. Konkle (the “Executive”).

 

RECITALS

 

WHEREAS, Company and Executive previously entered into that certain Executive
Employment Agreement with Restrictive Covenants dated November 21, 2014 (the
“Employment Agreement”); and

 

WHEREAS, Company has offered to promote Executive to the position of Chief
Operating Officer of the Company and Executive has accepted this offer pursuant
to the amended terms and conditions of his employment set forth in this First
Amendment;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, receipt of which the parties acknowledge, the parties agree as
follows:

 

1.      Article II, Section 2.01 of the Employment Agreement is hereby amended
by deleting the existing paragraph in its entirety and by inserting the
following in its place:

 

“Duties. The Executive shall have the position of Chief Operating Officer of the
Company and will generally have the authority, responsibilities, and such duties
as are customarily performed by a president of similar businesses. Executive may
from time-to-time act as an officer of the Company’s subsidiary companies to the
extent that the Company requests that he do so.”

 

2.      Article III, Section 3.02 of the Employment Agreement is hereby amended
by deleting the existing paragraph in its entirety and by inserting the
following in its place:

 

“3.02     Base Salary. As compensation for his services during the first year of
the Term the Company shall pay the Executive an annual base salary of $335,000
(“Base Salary”). The amount of the Executive’s Base Salary thereafter will be
reviewed each year by the CEO and/or the Compensation Committee of the Company's
board of directors (the “Board”) and may be adjusted at the discretion of the
CEO and/or the Compensation Committee, provided, however, that at no time may
the Company reduce Executive’s annualized salary below $335,000, except as part
of a general reduction in compensation of similarly situated executives of the
Company and in reasonable proportion to the reduction of any such executives.”

 

 
- 1 - 

--------------------------------------------------------------------------------

 

 

3.      Article III of the Employment Agreement is hereby amended by inserting
the following as Section 3.09:

 

“3.09      COO Stock Compensation Grants. The Executive will be granted the
following non-qualified stock option grants in connection with his promotion as
the company’s Chief Operating Officer (collectively, the COO Stock Compensation
Grants”): (i) an option to purchase 350,000 shares of the Company’s common stock
for the fair market value on the effective date of the First Amendment; and (ii)
an option to purchase 175,000 shares of the Company’s common stock for the fair
market value on the first anniversary of the effective date of the First
Amendment. The COO Stock Compensation Grants will each vest in equal 1/3
installments on the three anniversaries of their respective grant dates and will
automatically expire no later than 10 years from the grant date. The COO Stock
Compensation Grants are subject to the terms and conditions of the Company’s
2014 Stock Option and Incentive Plan and the applicable stock plan award
agreements. The definitions of any terms set forth in the 2014 Stock Option and
Incentive Plan shall apply when used in this Agreement. Executive acknowledges
and agrees that his continued employment by the Company on the applicable date
of grant is a condition to his receipt of the COO Stock Compensation Grants.”

 

4.     Article IV, Section4.05(c) of the Employment Agreement is hereby amended
by deleting the existing paragraph in its entirety and by inserting the
following in its place:

 

“(c)     the assignment to the Executive of duties or responsibilities that are
materially inconsistent with his position as Chief Operating Officer of the
Company or any other position that he holds at the time or that materially
impairs his ability to function in the position in which he is then serving.”

 

5.     The parties hereto hereby acknowledge and agree that except as expressly
amended hereby, the Employment Agreement remains in full force and effect in
accordance with its terms, and that this First Amendment, together with the
Employment Agreement, reflects the entire agreement of the parties hereto.

 

IN WITNESS WHEREOF the parties have executed the above instrument the day and
year first above written.

 



EXECUTIVE  



SPEED COMMERCE, INC.  

 

   

 

 

 

   

 

 

 

   

 

By:

 

  By:

 

  Matthew L. Konkle     Richard S Willis         Chief Executive Officer

 

 

- 2 -